- 920 -
                       Nebraska A dvance Sheets
                        291 Nebraska R eports
                               STATE v. TYLER
                              Cite as 291 Neb. 920




                   State of Nebraska, appellee, v.
                     Avery R. Tyler, appellant.
                                ___ N.W.2d ___

                     Filed October 2, 2015.   No. S-14-702.

 1.	 Constitutional Law: Search and Seizure: Motions to Suppress:
     Appeal and Error. In reviewing a trial court’s ruling on a motion to
     suppress based on a claimed violation of the Fourth Amendment, an
     appellate court applies a two-part standard of review. Regarding histori-
     cal facts, an appellate court reviews the trial court’s findings for clear
     error, but whether those facts trigger or violate Fourth Amendment
     protections is a question of law that an appellate court reviews indepen-
     dently of the trial court’s determination.
 2.	 Constitutional Law: Search and Seizure: Appeal and Error. When
     reviewing whether a consent to search was voluntary, as to the historical
     facts or circumstances leading up to a consent to search, an appellate
     court reviews the trial court’s findings for clear error. However, whether
     those facts or circumstances constituted a voluntary consent to search,
     satisfying the Fourth Amendment, is a question of law, which an appel-
     late court reviews independently of the trial court.
 3.	 Motions to Suppress: Appeal and Error. Where a district court denies
     a motion to suppress without making explicit findings, an appellate
     court’s review is framed by the factual findings and legal conclusions
     implicit in the district court’s decision.
 4.	 Motions to Suppress: Trial: Pretrial Procedure: Appeal and Error.
     When a motion to suppress is denied pretrial and again during trial on
     renewed objection, an appellate court considers all the evidence, both
     from trial and from the hearings on the motion to suppress.
 5.	 Search and Seizure. In order for a consent to search to be effective,
     it must be a free and unconstrained choice and not the product of a
     will overborne.
 6.	 Search and Seizure: Duress. Consent to a search must be given vol-
     untarily and not as the result of duress or coercion, whether express,
     implied, physical, or psychological.
                                     - 921 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                               STATE v. TYLER
                              Cite as 291 Neb. 920

 7.	 Search and Seizure. Whether consent to a search was voluntary is to be
     determined from the totality of the circumstances surrounding the giving
     of consent.
 8.	 Constitutional Law: Search and Seizure: Search Warrants. A war-
     rant satisfies the particularity requirement of the Fourth Amendment if
     it leaves nothing about its scope to the discretion of the officer serv-
     ing it.
 9.	 Search Warrants: Motions to Suppress. Absent a showing of pretext
     or bad faith on the part of the police or the prosecution, the invalidity
     of part of a search warrant does not require the suppression of all the
     evidence seized during its execution.
10.	 Constitutional Law: Search and Seizure: Evidence. That a Fourth
     Amendment violation occurred does not necessarily mean that the exclu-
     sionary rule applies.
11.	 Search Warrants: Evidence: Police Officers and Sheriffs. The exclu-
     sionary rule is inapplicable to evidence obtained pursuant to an invalid
     warrant upon which police officers acted in objectively reasonable good
     faith reliance.
12.	 Search and Seizure: Police Officers and Sheriffs. The good faith
     inquiry is confined to the objectively ascertainable question whether a
     reasonably well-trained officer would have known that the search was
     illegal despite a magistrate’s authorization.
13.	 Police Officers and Sheriffs: Presumptions. Officers are assumed to
     have a reasonable knowledge of what the law prohibits.
14.	 Search Warrants: Affidavits: Police Officers and Sheriffs: Appeal
     and Error. In assessing the good faith of an officer’s conducting a
     search under a warrant, an appellate court must look to the totality of
     the circumstances surrounding the issuance of the warrant, including
     information not contained within the four corners of the affidavit.
15.	 Motions to Suppress: Search Warrants: Affidavits: Police Officers
     and Sheriffs. Evidence suppression will still be appropriate if one of
     four circumstances exists: (1) The magistrate or judge in issuing the
     warrant was misled by information in an affidavit that the affiant knew
     was false or would have known was false except for his reckless dis-
     regard for the truth, (2) the issuing magistrate wholly abandoned his
     judicial role, (3) the supporting affidavit was so lacking in indicia of
     probable cause as to render official belief in its existence entirely unrea-
     sonable, or (4) the warrant is so facially deficient that the executing
     officer cannot reasonably presume it to be valid.

   Appeal from the District Court for Douglas County: Duane
C. Dougherty, Judge. Affirmed.
                              - 922 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                         STATE v. TYLER
                        Cite as 291 Neb. 920

  Thomas C. Riley, Douglas County Public Defender, for
appellant.
   Douglas J. Peterson, Attorney General, and Erin E. Tangeman
for appellee.
  Heavican, C.J., Wright, Connolly, McCormack, Miller-
Lerman, and Cassel, JJ., and Moore, Chief Judge.
  Cassel, J.
                       I. INTRODUCTION
    In this direct appeal from criminal convictions and sen-
tences, Avery R. Tyler challenges the denial of his pretrial
motions to suppress evidence seized in the execution of four
search warrants. Although we will explain our conclusions in
detail, we begin by summarizing them.
• The district court’s implicit rejection of Tyler’s testimony—
  claiming that his cell phone was taken from his person and
  not pursuant to the search warrant—was not clearly wrong.
• Tyler’s written consent to an examination of the cell phone’s
  contents was voluntarily given.
• Tyler’s challenge that the warrants were not sufficiently
   particular fails because (1) a gunlock was seized pursuant
   to a sufficiently particular, severable portion of the war-
   rant, and (2) the detectives acted in good faith reliance on
   the warrants.
    Accordingly, we affirm Tyler’s convictions.
                     II. BACKGROUND
                          1. Shooting
   In the early morning hours of September 3, 2012, Delayno
Wright was shot and killed outside Halo Ultra Lounge (Halo)
in Omaha, Nebraska. Before the shooting, Wright, his girl-
friend Brittany Ashline, and his cousin LaRoy Rivers left
Halo together and walked through the parking lot toward
Wright’s car. As they were walking, two men walked past
them, one of whom grabbed or brushed against Ashline’s
                               - 923 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                          STATE v. TYLER
                         Cite as 291 Neb. 920

buttocks. Ashline turned around and confronted the men, and
so did Wright.
   Rivers thought he recognized one of the men, who was
wearing a brown, striped shirt. Rivers saw the man in the
brown, striped shirt break away from the group and go into the
parking lot.
   Rivers saw a dome light turn on in the parking lot. Seconds
later, Rivers heard the voice of the man in the brown, striped
shirt yelling, “‘What’s up now?’” and he heard gunshots.
Rivers could not see the shooter. Ashline, who had walked
away from the group, said she saw a man run to a tan or gold
sport utility vehicle or Jeep and leave the scene after the shots
were fired.
   Wright indicated he had been hit, and friends drove him to
a hospital. He was then transferred by ambulance to another
hospital, where he was pronounced dead. His cause of death
was a gunshot wound to his torso.

                         2. Investigation
   Rivers remained at Halo and was taken to the police station.
There, Rivers told a detective that he thought he recognized
the man in the brown, striped shirt as a person he played
basketball with in high school. Rivers told the detective that
he thought the man’s first name was Avery, but that he was
unsure of the man’s last name. The detective began searching
high school basketball rosters on the Internet. Rivers accessed
“Facebook” on the detective’s computer and viewed the profile
picture of Tyler. In the course of the investigation, investigators
obtained a photograph of Tyler from a wedding he attended
on September 2, 2012; in the photograph, he was wearing a
brown, striped shirt.
   Investigators obtained security footage that showed a sport
utility vehicle leaving the scene at a high rate of speed near
the time of the shooting. In the course of the investiga-
tion, detectives learned that Tyler’s girlfriend owned a silver
Jeep Commander.
                              - 924 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                         STATE v. TYLER
                        Cite as 291 Neb. 920

   Investigators found eight shell casings at the scene. A crime
laboratory (lab) technician reported that the casings were all
fired from the same gun and that there are about 20 guns
capable of firing them, including an “FN Five-seveN” pis-
tol. Investigators discovered Tyler had recently purchased an
FN Five-seveN pistol at a sporting goods store in La Vista,
Nebraska.
                            3. Searches
   Detectives applied for, and the county court issued, four
search warrants authorizing police to search (1) Tyler’s car, (2)
Tyler’s grandparents’ residence, (3) Tyler’s mother’s residence,
and (4) Tyler’s girlfriend’s residence. Each affidavit supporting
the first three warrant applications contained the same infor-
mation. The first three warrants each authorized a search of the
described property for:
         1) Any and all firearms, and companion equipment to
      include but not limited to ammunition, holsters, spent
      projectiles, spent casings, cleaning kits/cases and boxes,
      paperwork, and the like.
         2) The ability to seize any item(s) of evidentiary value;
      to include clothing and cellular phones[.]
         3) Venue items identifying those parties in control of
      [the property described].
   Investigators executed the warrants and recovered a cell
phone from Tyler’s car, a gunlock bearing the “FN” logo from
his grandparents’ residence, and a letter from his mother’s resi-
dence. Tyler signed a consent form that allowed detectives to
download and search the contents of his cell phone.
   In the data downloaded from Tyler’s cell phone, investiga-
tors discovered another picture of Tyler at the wedding recep-
tion wearing a brown, striped shirt. They also extracted deleted
text messages from the cell phone, including a message sent
from the cell phone at 11:38 p.m. on September 2, 2012, that
read: “Whats it like and where is halo?” Detectives obtained
the cell phone’s call records and location information sepa-
rately from the cell phone service provider.
                              - 925 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                         STATE v. TYLER
                        Cite as 291 Neb. 920

                     4. Suppression Hearing
   Tyler was charged with murder in the first degree and
use of a firearm to commit a felony for the death of Wright.
Before trial, Tyler filed four separate motions to suppress the
evidence. Relevant to this analysis, the motions argued that
Tyler was unlawfully arrested and searched, that he did not
voluntarily consent to the search of the contents of his cell
phone, and that the warrants authorizing the searches were not
sufficiently particular.
   At the suppression hearing, testimony established that
detectives had a uniformed officer watch Tyler’s car while
they obtained the search warrants. The car was parked at
Tyler’s place of employment, and detectives instructed the
officer to pull Tyler over if he tried to leave. When Tyler
left work, the officer pulled him over. Tyler testified that the
officer immediately drew his weapon and had him exit the
vehicle. Tyler said the officer then searched his person, tak-
ing his cell phone and wallet from his pockets and placing
them “on the seat of my vehicle, in the driver’s seat.” The
officer then handcuffed him and immediately placed him in
the back of his squad car. Tyler waited in the squad car for
about 10 to 15 minutes until detectives, Chris Gordon and
Dave Schneider, arrived and showed him the warrant. They
waited together for the crime lab to arrive; the crime lab took
pictures before the search began. Gordon and Schneider then
searched his car.
   At the suppression hearing, the State did not present evi-
dence contradicting Tyler’s claim that the officer removed his
cell phone and wallet from his pockets. The uniformed officer
who stopped and held Tyler did not testify at the hearing.
Gordon and Schneider testified that the cell phone was in the
car when they arrived, which was after the stop occurred.
   After the search, the detectives released Tyler from the
squad car and handcuffs. What happened next was disputed.
Tyler testified that Gordon and Schneider told him they were
going to take his cell phone because it was part of his vehicle.
                              - 926 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                         STATE v. TYLER
                        Cite as 291 Neb. 920

He claimed the detectives did not ask him permission to search
the cell phone or indicate they would get a search warrant.
Tyler asked when he would get his cell phone back, and the
detectives told him that they could download the data from the
cell phone “‘pretty quickly,’” but that if there was a lock code,
the process would take longer. According to Tyler, one detec-
tive said, “‘If you sign this [form], then it gives us permission
to allow you to unlock your code, then you will be able to get
it back sooner.’”
    Tyler signed the form, titled “Permission to Search Digital
Media Device,” without reading it. Tyler testified, “‘I thought
that I was signing permission to be able to touch my phone
. . . .’” The form provided, in relevant part:
          I, Avery Tyler, voluntarily authorize Det. Herfordt
       #1746, or any other employee of the OMAHA POLICE
       DEPARTMENT or its designees, to search all cell phones,
       computers, electronic or data storage devices and/or
       retrieval systems, digital mediums or any related periph-
       erals described below[.]
          ....
          I hereby knowingly, intelligently and voluntarily give
       permission for this search freely and voluntarily, and not
       as the result of threats or promises of any kind.
The detectives then took the cell phone to the station to
download its data. Tyler admitted on cross-examination that
he has a degree in business administration and that he was
2 weeks from graduating with his master’s degree when the
search occurred.
    The detectives told a different version of events. Schneider
testified that he told Tyler, “‘We’re going to take your phone as
part of the search of your vehicle to be processed or searched
later.’” He then explained to Tyler that “it would either be via
a search warrant or a permission to search” and that it was
“completely his decision if he wanted to give permission.” He
told Tyler that waiting for a warrant would take longer because
no one was available to get a warrant over the weekend. Tyler
                              - 927 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                         STATE v. TYLER
                        Cite as 291 Neb. 920

wanted his cell phone back quickly, and he agreed to give
permission to search to speed up the process. To accommodate
Tyler, Schneider told him that he could come pick up his cell
phone at the station as soon as they were done downloading
its data. Because Schneider did not have any permission forms
with him, Tyler and Schneider met at the station, where Tyler
signed the form. Schneider admitted he was not sure whether
the form was signed on the scene or at the station. Detectives
then downloaded the data on the cell phone, and Tyler picked
it up the next day.
   The detectives also testified regarding the contents of the
search warrants. Schneider admitted that at the time they
obtained the warrants, investigators had no information about
any cell phones registered to Tyler. Gordon testified that he
includes a request to seize all cell phones in his search war-
rants, regardless of whether he has any evidence that a cell
phone was used in the criminal act. He does the same for fire-
arms. Gordon also explained that a venue item is “some sort of
documentation, a letter, mail, an ID correlating [a person] with
that particular residence.” He admitted that when looking for
a “venue item,” police can look virtually anywhere throughout
the whole house. He also testified that he had applied for over
100 search warrants during his time in the homicide unit and
was never denied one.
   The district court did not articulate any findings from the
bench. It denied all four motions to suppress in a subsequent
order. There, the district court specifically determined that the
warrants were sufficiently particular and that Tyler signed the
consent form voluntarily. It made no finding regarding whether
Tyler was unlawfully searched and seized pursuant to the
search of his car.
                          5. Trial
   The challenged evidence was admitted at trial, over Tyler’s
renewed objections. The State also introduced a photograph
of Tyler’s car, taken before the search. It depicts his cell
                                    - 928 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                               STATE v. TYLER
                              Cite as 291 Neb. 920

phone in the center console, rather than on the front seat as
Tyler claimed.
   Tyler was convicted by a jury on both counts. The district
court sentenced Tyler to life in prison for the murder and 20 to
30 years’ imprisonment for the firearm conviction. Tyler filed
this timely appeal.
               III. ASSIGNMENTS OF ERROR
   Tyler assigns, restated, that the district court erred in over-
ruling his motions to suppress (1) evidence obtained from his
cell phone, because it was seized during the unlawful arrest
and search of his person and car; (2) evidence obtained from
his cell phone, because his consent to its search was not vol-
untary; and (3) the gunlock seized during the search of his
grandparents’ residence and the cell phone seized from his car,
because the warrants were not sufficiently particular.
                 IV. STANDARD OF REVIEW
   [1] In reviewing a trial court’s ruling on a motion to sup-
press based on a claimed violation of the Fourth Amendment,
an appellate court applies a two-part standard of review.
Regarding historical facts, an appellate court reviews the trial
court’s findings for clear error, but whether those facts trig-
ger or violate Fourth Amendment protections is a question of
law that an appellate court reviews independently of the trial
court’s determination.1
   [2] Likewise, we apply the same two-part analysis when
reviewing whether a consent to search was voluntary. As to
the historical facts or circumstances leading up to a consent
to search, we review the trial court’s findings for clear error.
However, whether those facts or circumstances constituted a
voluntary consent to search, satisfying the Fourth Amendment,
is a question of law, which we review independently of the
trial court.2

 1	
      State v. Au, 285 Neb. 797, 829 N.W.2d 695 (2013).
 2	
      State v. Hedgcock, 277 Neb. 805, 765 N.W.2d 469 (2009).
                                     - 929 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                                STATE v. TYLER
                               Cite as 291 Neb. 920

                          V. ANALYSIS
                    1. Seizure of Cell Phone
   Tyler claims the district court erred when it overruled his
“motion to suppress evidence obtained from the cell phone
seized during the unlawful arrest and search of [Tyler] and his
automobile.”3 In his brief, he argues, “The seizure of the phone
is the fruit of the unlawful arrest of [Tyler] and the evidence
obtained from that seizure should be suppressed.”4 He also
argues the call records and location information investiga-
tors secured separately from the cell phone service provider
are “fruit of the original unlawful seizure of the phone.”5
It is not clear which motion Tyler intended to reference in
this first assignment of error. Though it references a single
“motion,” the assignment could denote either of two motions.
We will assume Tyler challenges the district court’s denial of
both motions.
   The district court made no specific finding regarding whether
Tyler was unlawfully searched and arrested. We note that Tyler
did not assign this omission as error. We have directed district
courts to “articulate in writing or from the bench their general
findings when denying or granting a motion to suppress.”6 We
noted in State v. Osborn7 that such findings may be essential
to proper appellate review, for “[w]ithout guidance, we might
not know whether the trial court rejected a defendant’s fac-
tual contentions or had acted on some legal basis.” We stated
that “[t]he degree of specificity required will vary” from case
to case.8
   [3,4] Articulated findings by the district court would have
been helpful to our review of this appeal. Nevertheless, where

 3	
      Brief for appellant at 11.
 4	
      Id. at 14.
 5	
      Id. at 15.
 6	
      State v. Osborn, 250 Neb. 57, 67, 547 N.W.2d 139, 145 (1996).
 7	
      Id. at 66-67, 547 N.W.2d at 145.
 8	
      Id. at 67, 547 N.W.2d at 145.
                                    - 930 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                               STATE v. TYLER
                              Cite as 291 Neb. 920

a district court denies a motion to suppress without making
explicit findings, “[o]ur review is framed by the factual find-
ings and legal conclusions implicit in the district court’s deci-
sion . . . .”9 Furthermore, when a motion to suppress is denied
pretrial and again during trial on renewed objection, an appel-
late court considers all the evidence, both from trial and from
the hearings on the motion to suppress.10
   We upheld a district court’s implicit finding in Osborn.11
There, the defendant claimed that he was locked in a room
while waiting to be interviewed and that this detention consti-
tuted an illegal seizure. The district court denied the defend­
ant’s motion to suppress without making factual findings. We
stated that the “trial court clearly found the testimony of the
police officers that the interview room door was unlocked and
that the door was generally open to be more credible than [the
defendant’s] testimony.”12 We also upheld a district court’s
implicit finding in State v. Martin.13 There, the defendant
testified at a suppression hearing that a detective promised
him that only certain charges would be filed in exchange for
his confession. The detective denied making such a promise.
The district court denied the defendant’s motion to suppress
without making factual findings. We upheld the district court’s
decision and inferred that the court “obviously disbelieved and
rejected” the defendant’s testimony.14
   Here, the district court implicitly rejected Tyler’s claim
that his cell phone was taken from his person when it denied
his motions to suppress. The trial judge was entitled to
disbelieve Tyler’s version of events. And at trial, evidence

 9	
      Id.
10	
      State v. Bromm, 285 Neb. 193, 826 N.W.2d 270 (2013) (citing State v.
      Ball, 271 Neb. 140, 710 N.W.2d 592 (2006)).
11	
      State v. Osborn, supra note 6.
12	
      Id. at 67, 547 N.W.2d at 145.
13	
      State v. Martin, 243 Neb. 368, 500 N.W.2d 512 (1993).
14	
      Id. at 381, 500 N.W.2d at 519.
                              - 931 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                         STATE v. TYLER
                        Cite as 291 Neb. 920

supported the district court’s negative assessment of Tyler’s
credibility.
   A photograph taken by the crime lab and presented at trial
supports the district court’s implicit finding by contradicting
Tyler’s testimony regarding the cell phone’s location. It shows
the cell phone was located in the cup holder of the car’s center
console, rather than on the driver’s seat as Tyler claimed. Tyler
testified that only one officer pulled him over. He claimed
that after the officer placed his cell phone and wallet “in the
driver’s seat,” the officer took Tyler to the squad car “[i]mme-
diately,” and that they waited there together. Schneider testified
that the vehicle was not searched before he arrived, and Tyler
said that the crime lab took pictures before the search began.
Tyler never presented any evidence to explain how his cell
phone moved from the seat of the vehicle, where he claimed it
was placed by the officer, to the center console, where it was
depicted in the photograph. This inconsistency renders his tes-
timony suspect.
   We conclude that the district court’s implicit finding was not
clearly erroneous. Thus, the cell phone was obtained pursu-
ant to the search warrant for Tyler’s car and not pursuant to a
search of his person.
   Because the cell phone was not taken from his person, we
need not address whether Tyler was unlawfully arrested. The
district court implicitly concluded that the cell phone and its
contents were not derived from the act of holding Tyler. Police
held Tyler while they searched his car. But the cell phone was
located in the car, and the search of the car was performed
pursuant to a warrant. It necessarily follows that the cell phone
was discovered pursuant to the warrant and not because of an
arrest. Thus, even if holding Tyler did constitute an arrest, the
cell phone was not the fruit of the arrest, and suppression is not
an appropriate remedy.
   Tyler also argues that the call records and location infor-
mation obtained separately from the cell phone service pro-
vider should have been excluded as fruit of the original
                                       - 932 -
                           Nebraska A dvance Sheets
                            291 Nebraska R eports
                                  STATE v. TYLER
                                 Cite as 291 Neb. 920

unlawful seizure of the cell phone. Because we uphold the
district court’s implicit finding that the cell phone was not
taken from his person, we need not address this claim.
                    2. Voluntary Consent to
                    Examination of Contents
   Tyler also claims the district court erred in denying his
motion to suppress evidence from his cell phone, because his
consent to its search was not freely, voluntarily, and intel-
ligently made. The district court concluded that Tyler “vol-
untarily and with knowledge signed a document specifically
granting law enforcement” consent to search his cell phone.
   [5-7] In order for a consent to search to be effective, it must
be a free and unconstrained choice and not the product of a
will overborne.15 Consent must be given voluntarily and not
as the result of duress or coercion, whether express, implied,
physical, or psychological.16 The determination of whether the
facts and circumstances constitute a voluntary consent, satisfy-
ing the Fourth Amendment, is a question of law.17 Whether
consent was voluntary is to be determined from the totality of
the circumstances surrounding the giving of consent.18
   We upheld consents given under factually similar circum-
stances in State v. Horn19 and State v. Prahin.20 Because
our standard of review has since changed, we merely note
these cases.
   More recently, we concluded that consent to search was
given voluntarily in State v. Hedgcock.21 There, an officer
asked the defendant for consent to search his vehicle, and the

15	
      State   v. Magallanes, 284 Neb. 871, 824 N.W.2d 696 (2012).
16	
      State   v. Modlin, 291 Neb. 660, 867 N.W.2d 609 (2015).
17	
      Id.
18	
      Id.
19	
      State   v. Horn, 218 Neb. 524, 357 N.W.2d 437 (1984).
20	
      State   v. Prahin, 235 Neb. 409, 455 N.W.2d 554 (1990).
21	
      State   v. Hedgcock, supra note 2.
                                     - 933 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                                STATE v. TYLER
                               Cite as 291 Neb. 920

defendant replied, “‘Go ahead.’”22 We noted that the officer
used a conversational tone and that there was no evidence of
any coercive conduct by the officers.
   Here, the totality of the circumstances surrounding Tyler’s
consent demonstrates that it was given voluntarily. Several fac-
tors drive this conclusion.
   First, Tyler was released from the squad car and the hand-
cuffs before the discussion regarding his cell phone took place,
and he participated in the search by helping the officers unlock
the cell phone’s lock code.
   Second, although Tyler testified that the detectives never told
him they needed a warrant to search his cell phone, Schneider
testified that they did. We cannot say that the district court’s
implicit credibility assessment was clearly wrong. Schneider
said he told Tyler that either they would hold his cell phone
over the weekend until a search warrant could be obtained
or Tyler could give permission for the search. Schneider
testified that he told Tyler it was “completely [Tyler’s] deci-
sion.” A statement of a law enforcement agent that, absent a
consent to search, a warrant can be obtained does not consti-
tute coercion.23
   Finally, although Tyler claimed that he did not read the
permission form, he admitted that he signed it. The form spe-
cifically stated that it authorized the Omaha Police Department
to search electronic devices. Tyler had a degree in busi-
ness administration, he was about to receive his master’s
degree, and he worked as a business intelligence analyst.
Given Schneider’s statements and Tyler’s background, the
district court could properly infer that Tyler knowingly signed
the form.
   We conclude Tyler voluntarily consented to the search of his
cell phone. The district court did not err when it denied Tyler’s
motion to suppress on this issue.

22	
      Id. at 818, 765 N.W.2d at 481.
23	
      State v. Tucker, 262 Neb. 940, 636 N.W.2d 853 (2001).
                                     - 934 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                                STATE v. TYLER
                               Cite as 291 Neb. 920

            3. Particularity of Search Warrants
   In his last claim of error, Tyler argues the gunlock and
cell phone discovered pursuant to the searches of his car and
grandparents’ home should have been suppressed because the
warrants authorizing the searches were not sufficiently par-
ticular. We conclude that the provision authorizing police to
search for “[a]ny and all firearms” was sufficiently particular.
Therefore, the gunlock was properly seized pursuant to this
valid, severable portion of the warrants under the rule we
adopted in State v. LeBron.24 We do not address whether the
other provisions were valid, because we conclude that even
if they were not, investigators acted in good faith reliance on
the warrants.
                    (a) Particularity Required
   [8] The Nebraska Constitution provides in part that “no war-
rant shall issue but upon probable cause . . . and particularly
describing the place to be searched, and the person or thing to
be seized.”25 The Fourth Amendment similarly provides that
“no Warrants shall issue, but upon probable cause . . . and par-
ticularly describing the place to be searched, and the persons
or things to be seized.” A warrant satisfies the particularity
requirement if it leaves nothing about its scope to the discre-
tion of the officer serving it.26
               (b) Particularity of These Warrants
  The challenged warrants authorized searches of Tyler’s car
and his grandparents’ house for:
        1) Any and all firearms, and companion equipment to
     include but not limited to ammunition, holsters, spent
     projectiles, spent casings, cleaning kits/cases and boxes,
     paperwork, and the like.

24	
      State v. LeBron, 217 Neb. 452, 349 N.W.2d 918 (1984).
25	
      Neb. Const. art. I, § 7.
26	
      State v. Henderson, 289 Neb. 271, 854 N.W.2d 616 (2014) (citing U.S. v.
      Clark, 754 F.3d 401 (7th Cir. 2014)).
                                    - 935 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                               STATE v. TYLER
                              Cite as 291 Neb. 920

          2) The ability to seize any item(s) of evidentiary value;
      to include clothing and cellular phones[.]
          3) Venue items identifying those parties in control of
      [the property described].
    Tyler claims the first provision violates the particularity
requirement, because police knew the caliber of the weapon
used in the murder. He asserts that the particularity require-
ment limits the scope of a search to weapons of that caliber.
We disagree.
    We have noted that the particularity requirement of the
Fourth Amendment protects against open-ended warrants that
leave the scope of the search to the discretion of the officer
executing the warrant, or permit seizure of items other than
what is described.27 The 10th Circuit has recognized that
“‘[A] warrant that describes the items to be seized in broad or
generic terms may be valid when the description is as specific
as the circumstances and the nature of the activity under inves-
tigation permit.’”28
    This provision was not open-ended. It authorized police
to search for firearms and companion equipment; the scope
of the search was not left to the discretion of the officers.
Furthermore, the nature of the activity under investigation jus-
tifies its scope. Police were investigating a murder performed
with a gun. They learned from the crime lab that about 20 guns
were capable of firing the bullets recovered from the scene.
The provision was sufficiently particular.
    The gunlock Tyler sought to suppress was discovered pur-
suant to this valid portion of the warrant. The portion is sever-
able under our decision in LeBron.29 There, we approved of
the approach adopted by the Eighth Circuit in United States
v. Fitzgerald,30 where the court held that a warrant may be

27	
      Id.
28	
      U.S. v. Pulliam, 748 F.3d 967, 972 (10th Cir. 2014) (quoting U.S. v.
      Riccardi, 405 F.3d 852 (10th Cir. 2005)).
29	
      State v. LeBron, supra note 24.
30	
      United States v. Fitzgerald, 724 F.2d 633 (8th Cir. 1983) (en banc).
                                    - 936 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                               STATE v. TYLER
                              Cite as 291 Neb. 920

s­ everable and valid in part, even though it may be invalid in
 part for lack of particularity.
    [9] We noted that the Eighth Circuit stated:
       “Accordingly, we follow the approach which the First,
       Third, Fifth, Sixth, and Ninth Circuits, and several states,
       have adopted, and hold that, absent a showing of pretext
       or bad faith on the part of the police or the prosecu-
       tion, the invalidity of part of a search warrant does not
       require the suppression of all the evidence seized during
       its execution. More precisely, we hold that the infirmity
       of part of a warrant requires the suppression of evidence
       seized pursuant to that part of the warrant (assuming
       such evidence could not otherwise have been seized, as
       for example on plain-view grounds during the execu-
       tion of the valid portions of the warrant), but does not
       require the suppression of anything described in the valid
       portions of the warrant (or lawfully seized—on plain[-]
       view grounds, for example—during their execution). This
       approach, we think, complies with the requirements of the
       fourth amendment.”31
    Applying this rule in LeBron, we concluded a stolen video
 cassette recorder was described with sufficient particularity
 and was discovered pursuant to the particular portion of the
 warrant. We thus severed that portion and determined that
 suppression was not required. We reach the same conclu-
 sion here.
    The gunlock in question was seized pursuant to the valid
 portion of the warrant authorizing police to search for firearms
 and companion equipment. Any infirmity of the other portions
 of the warrant does not require suppression of this evidence.
                      (c) Good Faith
   We need not address the constitutionality of the other pro-
visions of the search warrants. Even if they violated the

31	
      State v. LeBron, supra note 24, 217 Neb. at 454-55, 349 N.W.2d at 921
      (quoting United States v. Fitzgerald, supra note 30).
                                         - 937 -
                              Nebraska A dvance Sheets
                               291 Nebraska R eports
                                    STATE v. TYLER
                                   Cite as 291 Neb. 920

particularity requirement, exclusion is not required, because the
good faith exception applies.
   [10,11] That a Fourth Amendment violation occurred does
not necessarily mean that the exclusionary rule applies.32 The
exclusionary rule is a judicially created remedy designed
to deter police misconduct.33 It is inapplicable to evidence
obtained pursuant to an invalid warrant upon which police offi-
cers acted in objectively reasonable good faith reliance.34
   [12-14] We have said that the good faith inquiry is confined
to the objectively ascertainable question whether a reasonably
well-trained officer would have known that the search was ille-
gal despite a magistrate’s authorization.35 Officers are assumed
to have a reasonable knowledge of what the law prohibits.36
In assessing the good faith of an officer’s conducting a search
under a warrant, an appellate court must look to the totality
of the circumstances surrounding the issuance of the warrant,
including information not contained within the four corners of
the affidavit.37
   [15] Evidence suppression will still be appropriate if one
of four circumstances exists: (1) The magistrate or judge in
issuing the warrant was misled by information in an affidavit
that the affiant knew was false or would have known was false
except for his reckless disregard for the truth, (2) the issuing
magistrate wholly abandoned his judicial role, (3) the support-
ing affidavit was so lacking in indicia of probable cause as to
render official belief in its existence entirely unreasonable, or
(4) the warrant is so facially deficient that the executing officer
cannot reasonably presume it to be valid.38

32	
      State   v.   Sprunger, 283 Neb. 531, 811 N.W.2d 235 (2012).
33	
      State   v.   Hill, 288 Neb. 767, 851 N.W.2d 670 (2014).
34	
      State   v.   Davidson, 260 Neb. 417, 618 N.W.2d 418 (2000).
35	
      State   v.   Sprunger, supra note 32.
36	
      Id.
37	
      Id.
38	
      Id.
                                      - 938 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                                STATE v. TYLER
                               Cite as 291 Neb. 920

   We recently applied the good faith exception in State v.
Henderson,39 where officers searched a cell phone pursuant to
warrants that authorized searches for “‘[a]ny and all informa-
tion.’” Although we concluded that the warrants at issue in
Henderson were not sufficiently particular, we determined
that the good faith exception applied, in part because “they
also contained references to specific items that did not make
the warrants so facially deficient that the officers could not
reasonably presume them to be valid and the search legal.”40
We also noted that the evidence obtained and admitted was
relevant and would have been found pursuant to a properly
limited warrant.
   Considering the totality of the circumstances, we reach the
same conclusion here. The warrants at issue listed both specific
categories and specific individual items for the search. They
were not so deficient that a reasonably well-trained officer
would have known the warrants were illegal, and the evidence
that the officers obtained was relevant to the murder under
investigation.
   None of the other criteria for suppression applies. There is
no suggestion that the officers’ affidavits misled the magistrate
or that the magistrate abandoned his judicial role. And the
supporting affidavit was not so lacking in indicia of probable
cause as to render official belief in its existence entirely unrea-
sonable. We conclude that the good faith exception applies to
the execution of these search warrants.
                      VI. CONCLUSION
  We conclude the district court did not err by overruling
Tyler’s motions to suppress. Accordingly, we affirm the judg-
ment of the district court.
                                                  A ffirmed.

39	
      State v. Henderson, supra note 26, 289 Neb. at 276-77, 854 N.W.2d at 625.
40	
      Id. at 292, 854 N.W.2d at 635.